Citation Nr: 0737428	
Decision Date: 11/29/07    Archive Date: 12/06/07

DOCKET NO.  06-16 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Kentucky Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to April 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in November 
2003 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Huntington, West Virginia.

In connection with this appeal, the veteran testified at a 
personal hearing before the undersigned Veteran's Law Judge, 
sitting at the Louisville, Kentucky RO in June 2007; a 
transcript of the hearing is associated with the claims file.  
At this hearing, the veteran submitted additional evidence 
consisting of a May 2007 lay statement by T. B.  See 38 
C.F.R. § 20.1304 (2007).  The Board notes that the veteran 
waived agency of original jurisdiction (AOJ) consideration of 
such evidence.  Id.  Therefore, the Board may properly 
consider such evidence in rendering its decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that he has PTSD as a result of multiple 
combat-related experiences that occurred in service.  Thus, 
he argues that service connection is warranted for PTSD.  The 
Board determines that a remand is necessary for further 
development of the record.

Initially, the Board notes that the veteran has a current 
diagnosis of PTSD.  Specifically, private treatment records 
from Mountain Comprehensive Care Clinic indicate diagnosis 
and treatment for PTSD from September 2002 onward.  A July 
2003 VA examination report shows diagnoses of PTSD and 
depression, not otherwise specified, and subsequent VA 
treatment records note treatment for PTSD.

However, in addition to medical evidence of a current 
diagnosis of PTSD, service connection for PTSD requires 
credible supporting evidence that the claimed in-service 
stressor(s) occurred, and a link between the current 
diagnosis and the claimed in-service stressor(s).  38 C.F.R. 
§ 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 
(1997).  With regard to the evidence of an in-service 
stressor, the evidence necessary to establish the claimed 
stressor varies depending on whether it can be determined 
that the veteran "engaged in combat with the enemy."  See 38 
U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 3.304(d).

If it is determined through military citation or other 
supporting evidence that a veteran engaged in combat with the 
enemy, and the claimed stressors are related to combat, the 
veteran's lay testimony regarding the reported stressors must 
be accepted as conclusive evidence as to their actual 
occurrence.  No further development or corroborative evidence 
will be deemed necessary.  See 38 C.F.R. § 3.304(f).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
evidence in support of the occurrence of the claimed 
stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

Once independent verification of the stressor event has been 
submitted, the veteran's personal exposure to the event may 
be implied by the evidence of record.  A veteran need not 
substantiate his actual presence during the stressor event; 
the fact that the veteran was assigned to and stationed with 
a unit that was present while such an event occurred strongly 
suggests that he was, in fact, exposed to the stressor event.  
See Pentecost v. Principi, 16 Vet. App. 124 (2002); Suozzi v. 
Brown, 10 Vet. App. 307 (1997).

The Board observes that the veteran's service personnel 
records are negative for any decoration or award signifying 
combat and that his military occupational specialty (MOS) was 
that of an equipment store specialist under the US Armed 
Forces Pacific Command.  Based on the foregoing, the Board 
finds that the veteran did not engage in combat with the 
enemy.  Therefore, as indicated above, the veteran's lay 
testimony alone is not enough to establish the occurrence of 
the alleged stressor, and the evidence must contain 
independent statements or records supporting such occurrence.  
See Morneau, supra; Dizoglio, supra; West (Carlton), supra; 
and Zarycki, supra.

In this regard, the Board observes that the veteran's claimed 
in-service stressors could not be verified and were not 
submitted based on the information he provided, as determined 
by a Joint Services Records Research Center (JSRRC, formerly 
USASCURR) coordinator review.  However, at his June 2007 
hearing, the veteran submitted testimony and additional 
evidence of a stressor.  Specifically, he discussed being 
attacked with grenades and satchel charges, and he supported 
his testimony with a "buddy" statement by T.B., who states 
that he and the veteran were in Vietnam together from 1969 to 
1970.  T.B. also indicates that he and the veteran were 
together during an attack on May 8 (year not indicated, but 
1969 was the only year the veteran served in Vietnam during 
May according to his personnel records).  T.B. stated that he 
was wounded and the veteran stayed with him until he was 
transported to a field hospital.  The veteran's 
representative stated at the recent travel Board hearing that 
T.B. was receiving VA benefits for his injuries (transcript, 
p. 10)  Given the detail provided with regard to this 
stressor, the Board determines a remand is necessary to 
attempt verification of the veteran's stressor.  

Additionally, if the claimed stressor is verified, the 
veteran should be scheduled for another VA examination to 
determine whether his current diagnosis of PTSD is related to 
and supported by the claimed in-service stressor.

Accordingly, the case is REMANDED for the following action:

1.	The veteran's hearing testimony and the 
statement of T.B. should be reviewed 
and appropriate action should be taken 
to verify the claimed stressor 
involving the veteran's buddy, T.B., 
either through VA or other sources, 
including the JSRRC if deemed 
appropriate.

2.	If (and only if)  the veteran's claimed 
in-service stressor is verified, he 
should be afforded a VA examination to 
determine if he has PTSD as a result of 
his verified in-service stressor(s).  
The veteran's claims file, including a 
copy of this remand, should be 
forwarded to the examiner for review, 
and the examiner should note in his 
opinion that the file was available for 
review.   

Following a comprehensive review of the 
record and the findings upon 
examination, the examiner should 
express an opinion as to whether or not 
the veteran has PTSD as a result of a 
verified stressor, as documented in the 
claims file.

3.	After completing the above actions, and 
any other development as may be 
indicated by any response received as a 
consequence of the action taken in the 
preceding paragraphs, the veteran's 
service connection claim should be 
readjudicated, based on the entirety of 
the evidence.  If the veteran's claim 
remains denied, he and his 
representative should be provided with 
a supplemental statement of the case.  
An appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
CHARLES E. HOGEBOOM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



